UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6282



STANLEY LORENZO WILLIAMS,

                                              Plaintiff - Appellant,

          versus


D. W. GRIFFIN; CABARRUS COUNTY SHERIFF
DEPARTMENT; W. ERWIN SPAINHOUR,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-218-1)


Submitted:   May 27, 2004                     Decided:   June 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Stanley Lorenzo Williams appeals the district court’s

order denying his motion for reconsideration of the court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous under

28 U.S.C. § 1915(e) (2000).          This court will not disturb a district

court’s denial of a Fed. R. Civ. P. 60(b) motion absent an abuse of

discretion.       Eberhardt v. Integrated Design & Constr., Inc., 167

F.3d 861, 869 (4th Cir. 1999) (citing CNF Constructors, Inc. v.

Donohoe Constr. Co., 57 F.3d 395, 401 (4th Cir. 1995)).                   A Rule

60(b) motion is extraordinary and the party seeking relief under

the Rule must show “timeliness, a meritorious defense, a lack of

unfair    prejudice       to   the     opposing    party,    and    exceptional

circumstances.”         Dowell v. State Farm Fire & Cas. Auto. Ins. Co.,

993 F.2d 46, 48 (4th Cir. 1993) (citation omitted).                “In ruling on

an appeal from a denial of a Rule 60(b) motion, this Court may not

review the merits of the underlying order; it may only review the

denial of the motion with respect to the grounds set forth in Rule

60(b).”     In re Burnley, 988 F.2d 1, 3 (4th Cir. 1992).                We find

that Williams established no grounds justifying Rule 60(b) relief.

Accordingly, we affirm. We dispense with oral argument because the

facts    and    legal    contentions    are    adequately   presented     in   the

materials      before    the   court   and     argument   would    not   aid   the

decisional process.

                                                                         AFFIRMED


                                       - 2 -
- 3 -